Appeal Dismissed and Memorandum Opinion filed March 3, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00739-CV

              COURTNEY MICHELLE GULLEDGE, Appellant

                                        V.
                           KEVIN BAILES, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-43880

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed November 16, 2021. The notice of
appeal was filed December 17, 2021, 2019. To date, our records show that
appellant has not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate
rules from paying costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On February 1, 2022, this court ordered appellant to pay the appellate filing
fee on or before February 11, 2022, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Jewell, Zimmerer and Hassan.




                                         2